EXHIBIT 99.1 FOR IMMEDIATE RELEASE Company Contact: Investor Relations Contacts: Media Contact: AngioDynamics, Inc. D. Joseph Gersuk, CFO (800) 772-6446 x1608 jgersuk@AngioDynamics.com EVC Group, Inc. Doug Sherk / Donald Takaya (415) 896-6820 dsherk@evcgroup.com dtakaya@evcgroup.com EVC Group, Inc. Chris Gale (646) 201-5431 cgale@evcgroup.com AngioDynamics Completes Acquisition of U.S. and U.K. Diomed Assets QUEENSBURY, NY (June 18, 2008) – AngioDynamics, Inc. (NASDAQ: ANGO), a leading provider of innovative medical devices used by interventional radiologists, nephrologists and surgeons for the minimally invasive treatment of cancer and peripheral vascular disease, announced today that it has completed its acquisition of certain U.S. and U.K assets of Diomed, Inc.The purchase price for the assets is $11 million subject to adjustment for changes in working capital to be determined subsequent to the closing date. “With the acquisition of Diomed’s assets, AngioDynamics has substantially strengthened its position in the worldwide market for the treatment of varicose veins,” said Eamonn Hobbs, President and CEO of AngioDynamics.“The Diomed endovenous laser products, combined with our existing venous product line, provide us with a compelling, comprehensive venous product offering for our customers and their patients. We will immediately begin integrating the Diomed business and expanding our sales organization.We welcome the Diomed customers and employees to the AngioDynamics family. This acquisition, combined with the recent settlement with VNUS Medical, provides AngioDynamics with valuable licenses to patents for use in endovenous laser therapy.This enhances our ability to provide physicians with innovative technologies for superior patient care in the high growth market to treat varicose veins,” continued Mr. Hobbs. Due to the higher than expected management time required to close the Diomed transactions and the VNUS settlement, the Company now plans to provide fiscal 2009 guidance during it’s year end earnings conference call scheduled for July About
